Cohen v Cohen (2015 NY Slip Op 07239)





Cohen v Cohen


2015 NY Slip Op 07239


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-07948
 (Index No. 204031/01)

[*1]Allan Cohen, appellant, 
vJoan Cohen, respondent.


Allan Cohen, Syosset, N.Y., appellant pro se.
Victor Levin, P.C., Garden City, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Jerome C. Murphy, J.), entered June 20, 2013. The order denied the plaintiff's motion for leave to renew his prior motion, inter alia, to compel the defendant to compensate him for damages resulting from the diminution in value of the marital residence caused by the defendant, which had been denied in an order of that court dated October 15, 2012.
ORDERED that the order entered June 20, 2013, is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff's motion for leave to renew his motion, inter alia, to compel the defendant to compensate him for damages resulting from the diminution in value of the marital residence caused by the defendant. The plaintiff failed to demonstrate that the "new facts" upon renewal would have changed the prior determination (CPLR 2221[e][2]; see US Bank, N.A. v Morrison, 120 AD3d 1222, 1223).
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court